Citation Nr: 0504512	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as a former prisoner 
of war (POW).


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel












INTRODUCTION

The appellant had recognized service from May 1946 to January 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

It is noted that the appellant raised an issue concerning 
malaria on his initial application for compensation.  Though 
he tended to refer to malaria in relation to being a POW (the 
latter issue is addressed herein), the RO should consider 
whether the appellant intended to file a claim of service 
connection for malaria.  


FINDING OF FACT

There is no evidence of record that the appellant was a 
former POW.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as a POW.  38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.1(y)(1), 3.203 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Assuming that the issue on appeal is in part a question of 
fact, VA has fulfilled notification duties under the VCAA.  
Particularly, a June 2002 letter informed the appellant which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also informed the appellant that VA was in the 
process of verifying his military service and claimed POW 
status.  VA asked the appellant to provide detailed 
information concerning the date of his capture or surrender 
to Japanese forces, the events leading up to the capture (or 
surrender), the events of release (or escape), the name of 
the camp (or place) where he was held captive, and names of 
men held with the appellant.  Additionally, VA listed the 
various disabilities that could be service-connected for 
former POWs, and alerted the appellant to the fact that 
medical evidence was needed of a current diagnosis in order 
to help establish a claim of service connection. 

The appellant did not submit further information regarding 
either the circumstances of the alleged POW status, nor 
medical evidence of a current disability.  VA sought records 
from the National Personnel Records Center (NPRC) regarding 
the character of the veteran's service.  Without input from 
the appellant, VA cannot offer any further assistance.  

Additionally, the June 2002 letter was issued prior to the 
February 2003 determination, and the appellant was generally 
advised to submit any additional evidence that pertained to 
the claim, in compliance with Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).

For all the foregoing reasons, VA fulfilled its duties to the 
veteran for this appeal.

POW status

On his VA Form 9, the appellant asserted that during his 
"active service" he was detained and imprisoned at Garrison 
of the Japanese Army, in the Province of Camarines Norte 
(town of Daet) sometime in 1943 under alleged commander of 
the Japanese Army (Major Senoca).  The appellant stated that 
he was detained there for six months with his father.  

Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  In this case, 
the service department did not return information that the 
appellant had status as a former POW.  Rather, the appellant 
submitted a certification of military service from the NPRC, 
dated August 19, 1992, which stated that the appellant was a 
member of the Army of the United States Philippine Scout from 
May 1946 to January 1947.  Another certificate from the U.S. 
Army noted the appellant was discharged in January 1949.  
Reports from the NPRC reflect the appellant's service was 
from May 1946 to January 1949.  None of these records contain 
any indication that the appellant had been a POW.  
Additionally, the appellant's assertion concerning a POW 
experience apparently relates to 1943, which is years prior 
to any recognized service he had with the U.S. Army.  

The appellant has not submitted any other evidence, other 
than his assertion, that he had been a POW.  The U.S. Court 
of Appeals for Veterans Claims' has held that the findings by 
the service department verifying a person's service are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340 
(1997).


ORDER

The appellant is not entitled to recognition as a former POW 
for the purposes of VA benefits.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


